Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 1 of 16




                     EXHIBIT 28
       Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 2 of 16



                                                                                          PATENT
                      IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


  Applicants:               Jae Hyun HWANG, et al.          Conf. No. :   90 1 3

  Application No,:          14/302,052                      Examiner:     Sai Ming CHAN

  Filing Date:              June 1 1 , 20 14                Art Unit:     2462

  Title:                    SOFTWARE DEFINED NETWORKING BASED CONGESTION
                            CONTROL
  Atty. Dkt. No. :          29250�002735-US

 Customer Service Window                                                       March 30, 20 1 6
Randolph Building
40 l Dulany Street
Alexandria, VA 223 14
Mail Stop Amendment

                              AMENDMENT UNDER 37 C.F.R. §1. 1 1 1
Sir:
       In response to the non-final Office Action mailed January 12, 2016, the
follovJing amendments and remarks are respectfully submitted in connection with the
above-identified application.

       Amendments to the Claims begin on page 2.
       Remarks begin on page 13 of this Amendment.

           .·
                               Claims
                            remaining after
                , .                                     mghest number               Present
                                                       previously paid for          extn.
  Total                            20          �               20             :::
                                                                                         0

  Independent                      4           �               4              =          0
                                                   .




                                                                             WSOUARISTA0000186
      Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 3 of 16
                                                             Application No. 14/302,052
                                                   Attorney Docket No. 29250-002735-US

                             AMENDMENTS TO THE CLAIMS

       The following listing of claims will replace all prior versions and listings of
claims in the application.
       LISTING OF CLAIMS




L (Currently Amended} A method of adjusting bandwidth allocation by a network
switching element in a communications network, the network switching element

including a target port, the method comprising.:

      monitoring, by the network switching element, a data flow traversing the target
port of the network switching element;

       determining, by the network switching element, a bandwidth allocation for the

target po.rt, the bandwidth allocation for the target port being a bandwidth that is
currently allocated for the data flow;
       determining, by the network switching element, a fair-share bandwidth

allocation for the target port, the fair-share band\Vidth allocation being a proportional
allocation of a total bandwidth of the network switching element; and

      adjusting, by the net\vork switching element, the band\\ridth allocation for the
target port based on the fair-share: bandwidth allocation,


2. (Currently Amended) The method of claim 1 , wherein the network switching element

includes a plurality of ports. the plurality of ports including the target port, and each

of the plurality of ports is assigned a corresponding bandwidth allocation, and the
determining the fair.share bandwidth allocation comprises:




                                            2
                                                                    WSOUARISTA0000187
      Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 4 of 16
                                                             Application No. 1 4/302,052
                                                   Attorney Docket No. 29250-002735-US

       determining a weight value for each of the plurality of ports-of the network
switching element;

       determining a total weight value based on the weight value of each of the
plurality of ports; and
       determining the fair-share bandw'i,dth allocation for the target port based on the

weight value of the target port and the total weight value.



3 . (Original) The method of claim 2 , wherein the monitoring comprises:
       receiving a data packet associated 'With the data flow;

       determining whether the received data packet is one of a flow termination

packet and a flow initiation packet;

       increasing the total weight value by the ·weight of the target port if the received
data packet is a flow initiation packet; and

       decreasing the total weight value by the weight of the target port if the received

data packet is a flow termination packet


4. (Original) The method of claim 2, wherein the determining the bandwidth allocation

for the target port comprises:
       determining a link capacity for the target port, the link capacity being a highest
amount of bandwidth that may be allocated to the target port;

       determining a round trip time (RTI) associated with the data flow; and

       determining the bandwidth allocation for the target port by multiplying the link

capacity by the RTT.




                                               3
                                                                    WSOUARISTA0000188
      Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 5 of 16

                                                           Application No. 14/302,052
                                                 Attorney Docket No. 29250-002735-US

5. (Original) The method of claim 4, wherein the determining the fair�share bandv.-'idth
allocation further comprises:
       determining a fair-share weight value by dividing the weight value of the target
port by the total weight value; and
       determining a weighted fair-share bandwidth allocation by multiplying the fair­
share weight value by the bandwidth allocation for the target port.



6. (Original) The method of claim 2, wherein the monitoring comprises:

       defining a time out value for a timer, the timer being associated with the
bandVlidth allocation for the target port; and

       determining that a timeout event has occurred \Vith respect to the data flow
based on expiration of the timer.



7. {Original) The method of claim 6, wherein the monitoring further comprises:
       receiving a data packet associated with the data flow;
       resetting the timer to be equal to the timeout value if the timeout event does not

occur before the data packet is received; and

       decreasing the total weight by the weight of the target port if the timeout event
does occur before the data packet is received.


8. (Original} The method of claim 7, wherein the monitoring further comprises:

       increasing the total weight by the weight of the target port when a subsequent
data packet is received after the timeout event occurs.




                                            4
                                                                      WSOUARISTA0000189
        Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 6 of 16

                                                            Application No. 14 /302,052
                                                 Attorney Docket No. 29250-002735-US

9. {Original) The method of claim 8, wherein the monitoring further comprises:
        determining a timeout fraction based on a number of times that the total weight
is increased by the weight of the target port when the subsequent data packet is
received after the timeout event occurs�
        determining a target fraction based on the timeout fraction; and

        adjusting the timeout value based on the target fraction.



10. (Original) The method of claim 6, wherein the timeout value is based on a desired
minimum timeout value and a desired maximum timeout value, and the desired

minimum timeout value is larger than a round trip time {RTT) associated with the data
flow.



1 L (Currently Amended) A method of adjusting bandwidth allocation by a network
controller in a communications network; the network controller being configured to
control a network switching element j the network switching element including a target

port, the method comprising:

        receiving, by the network controller, data flow information from the network
switching element, the data flow information including information about data flows

traversing of the target port of the network switching element;
        determining, by the network controller, a bandwidth allocation of the target
port based on the data flow information, the bandwidth allocation of the target port

being a bandwidth that is currently allocated for each of the data flows traversing the
target port;




                                            5
                                                                    WSOUARISTA0000190
       Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 7 of 16

                                                             Application No. 14/302,052
                                                   Attorney Docket No. 29250-002735-US

       determining, by the network controller, an over-subscription ratio, the over­

subscription ratio being a ratio of the bandwidth allocation of the target port to a
number of data flows traversing the target port;
       transmitting. by the network controller, the over-subscription ratio to the
network switching element based on the over-subscription ratio and a threshold value;
       determining, by the network controller, a fair-share bandvlidth allocation for the

target port based on the over-subscription ratio and the threshold value, the fair­
share band\\'idth allocation being a proportional allocation of a total bandwidth of the

network s'Witching element; and
       adjusting, by the network controller, the bandwidth allocation for the target
port based on the fair-share bandwidth allocation.


12. (Currently Amended) The method of claim 1 1. wherein the network switching
element includes a plurality of ports, the plurality of ports including the target port,

and each of the plurality of ports is assigned a corresponding bandwidth allocation,
and the determining the fair-share bandwidth allocation for the target port comprises:
       determining the bandwidth allocation for each of the plurality of ports oL the
network switching element;

       determining a weight value for each of the plurality of ports;
       determining a total weight value based on the weight value for each of the

plurality of ports; and
       determining the fair-share bandwidth allocation for the target port based on the

weight value of the target port and the total weight value.




                                            6
                                                                        WSOUARISTA0000191
      Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 8 of 16

                                                            Application No. 14/302,052
                                                  Attorney Docket No. 29250-002735-US

13. {Original} The method of claim 12, wherein the determining the bandwidth
allocation for each of the plurality of ports comprises:
       determining a link capacity for the target port, the link capacity being a highest
amount of bandwidth that is able to be allocated to of the target port;
      determining a round trip time (RTT) for one of the data flows traversing the
target port; and
      determining the bandwidth allocation for the target port by multiplying the link
capacity by the RTI.



14. {Original) The method of claim 13, wherein the determining the fair-share
bandwidth allocation for the target port comprises:
      determining a fair-share weight value by dividing the weight value of the target
port by the total weight value; and
      determining a network fair-share bandwidth allocation by multiplying the fair­
share weight value by the bandwidth allocation of the target port.


15. (Currently Amended) The method of claim 14, wherein the network switching
element is associated with a secondary network switching element, the secondary
network switching element including a secondary set of ports, and the secondary
network switching element determines a weighted fair-share bandwidth allocation for
each of the secondary set of ports.




                                             7
                                                                     WSOUARISTA0000192
       Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 9 of 16

                                                            Application No. 14/302,052
                                                  Attorney Docket No. 29250-002735-US



16. {Original) The method of claim 1 5, wherein the adjusting the bandvJidth allocation
for the target port comprises:
       determining a data flow traversing the target port and a secondary target port,
the secondary target port being one of secondary set of ports;

       determining the weighted fair�share bandwidth allocation for the data flow
traversing the target port and the secondary target port;

       determining the network fair-share bandwidth allocation for the data flow
traversing the target port and the secondary target port;
       adjusting the bandwidth allocation for the target port based on the weighted

fair-share bandwidth allocation when the weighted fair-share band,vidth allocation is
less than the network fair-share band�ii.dth allocation; and
       adjusting the bandwidth allocation for the target port based on the nevNork
fair-share bandwidth allocation when the network fair-share bandwidth allocation is

less than the weighted fair-share bandwidth allocation.



17. {Currently Amended) An edge switch for adjusting bandwidth allocation in a
communications network, the edge switch including a target port, the edge switch
configured to:

       monitor a data flow traversing the target port;
       determine a bandwidth allocation for the target port, the bandwidth allocation
for the target port being a bandwidth that is curre.ntly allocated for the data flow;




                                             8
                                                                     WSOUARISTA0000193
      Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 10 of 16


                                                    Attorney Docket No. 29250-002735-US
                                                              Application No. 14/302,052


       determine a fair-share bandwidth allocation for the target port, the fair-share
bandwidth allocation being a proportional allocation of a total bandwidth of the
network switching element; and
       adjust the bandwidth allocation for the target port based on the fair-share
bandwidth allocation.

18. (Currently Amended) The edge switch of claim 17, wherein the edge S\vitch

includes a plurality of ports, the plurality of ports including the target port, and each
of the plurality of ports is assigned a corresponding bandwidth allocation, and in the

determining the fafr-share bandwidth allocation, the edge switch is configured to:
       determine a weight value for each of the plurality of ports of the network

switching element;

       determine a total weight value based on the weight value of each of the plurality

of ports; and

       determine the fair-share bandwidth allocation based on the weight value for the
target port and the total weight value.



1 9 . (Original) The edge switch of claim 18, wherein, in the determining the bandwidth
allocation for the target port, the edge sv..'itch is configured to:

       determine a link capacity for the target port, the link capacity being a highest

amount of bandwidth that is able to be allocated to the target port;

       determine a round trip time {RIT) associated with the data flow;
       determine the bandwidth allocation for the target port by multiplying the link

capacity by the RTT;




                                               9
                                                                       WSOUARISTA0000194
      Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 11 of 16
                                                            Application No. 14/302,052
                                                  Attorney Docket No. 29250-002735-US

       determine a fair-share weight value by dividing the weight value for the target

port by the total weight value; and
       determine a weighted fair-share bandwidth allocation by multiplying the fair­

share weight value by the bandwidth allocation for the target port,



20. (Currently Amended) A Software Defined Networking {SDN} controller for adjusting

band\vidth allocation in a communications network, the SON controller being

configured to control an aggregation switch, the aggregation s'Vlitch including a target

port, the SDN controller is configured to:

      receive data flo\v information from the network s\\,J.tching element, the data flow
information including information about data flows traversing .of the target port;

       determine a bandwidth allocation of the target port based on the data flow

information, the bandwidth allocation of the target port being a bandwidth that is

currently allocated for each of the data flows traversing the target port;

      determine an over-subscription ratio, the over�subscription ratio being a ratio of

the bandwidth allocation of the target port to a number of data flows traversing the

target port; and

      transmit the over-subscription ratio to the aggregation switch based on the

over-subscription ratio and a threshold value;

      determine a fair-share bandwidth allocation for the target port based on the

over-subscription ratio and the threshold value, the fair-share bandwidth allocation

being a proportional allocation of a total bandwidth of the network switching eleme.nt;
and




                                             10
                                                                      WSOUARISTA0000195
     Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 12 of 16

                                                      . Application No. 14/302�052
                                            Atto.mey Docket No. 29250-002735-US


      adjust the bandwidth allocation for the target port based on the fair-share

bandwidth allocation.




                                       11
                                                              WSOUARISTA0000196
      Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 13 of 16

                                                           Application No. 14/302,052
                                                 Attorney Docket No.. 29250-002735-US

                                       REMARKS

       Claims 1 -20 are pending in this application. Claims 1 , 1 1 , 17 and 20 are the

independent claims. Claims l , 2, 1 1 , 12, 15, 17, 1 8 and 20 are amended.
Reconsideration and allowance of the present application is respectfully requested.
       Applicant appreciates the Examiner's acknowledgement and consideration of
the drawings filed June 1 1 , 20 14.



                         Rejections under 35 U .S.C. §102 - M
                                                            . a
       Claims l and 17 stand rejected under 35 U.S.C. § 102(b) as being anticipated by
U.S. Patent 8,949,444 to Ma et al. ("Ma"). This rejection is respectfully traversed.

       With regard to claim l , Ma teaches a flow control scheme that takes place at a

proxy device 1 20. Specifically, the proxy device 120 monitors round trip times (R'IT) of
acknowledgement messages (ACKs) for data flows leaving source ports (associated 'With

u ser device 1 10) and arriving at destination ports (associated with resource 1 30) , in
order to allow the proxy device to reallocate data flows to the appropriate source /

destination ports. Based on this understanding, Ma does not teach "monitoring, by

the network switching element, a data flow traversing the target port of the s\V:itching

element" (as recited in claim 1 ) . That is to say, Ma does not monitor data traveling

through a "target port,, of the proxy device 120, itself. Instead, Ma only monitors data
flows from ports that are at the user device 1 10 or the resource 130, where the user

device 1 10 and resource 1 30 are not a "network switching element» (as recited in claim

1).

       Furthermore, Ma does not teach regulating a band\'11-idth for a port at the proxy­
device 120 . Rather,. as described in col. 9, 1. 3-24 (relied upon by the Examiner), Ma



                                            12
                                                                     WSOUARISTA0000197
      Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 14 of 16
                                                              Application No. 14/302,052
                                                  Attorney Docket No. 29250-002735-US


teaches regulating data flow for bandwidth allocation of ports at the user device 1 10
and resource 1 30 {i.e., at a source and destination of the data flow} , For this reason,

Ma does not teach "determining, by the network switching element, a bang.width
allocation for the target port, the bandwidth allocation for the target port being a

bandwidth that is currently allocated for the data flow, ,. "determining, by the network
switching element, a fair-share bandwidth allocation for the target port, the fair-share

bandwidth allocation being a proportional allocation of a total bandwidth of the

network element" and "adjusting, by the network switching element, the bandv,.iidth
allocation for the target port based on the fair-share bandwidth allocation" (as recited

in claim l}. For these reasons , Ma does not teach all of the limitations of claim 1 .
       With regard to independent claim 17, Applicant asserts that this claim contains
features similar to claim 1 , such that at least the same arguments can be made.

       For at least the reasons argued above, Applicant asserts that independent
claims I and 17 are patentable . Therefore, Applicant respectfully requests that this
art ground of rejection of these claims under 35 U.S.C. § 102 be withdrawn.


Rejections under 35 U.S.C. §103 - Ma in view ofvarlous combinations o,(Excell
                                      and Matthews

       Claims 2 , 6, 18 stand rejected under 35 U.S.C. § 1 03(a) as being unpatente,ble

over Ma in view of various combinations of U.S. Patent 6,7 14,555 to Excell et al.
("Excell") and U.S. Patent Publication 20 12/0195 1 92 to Matthews et al. ("Matthews") .
This rejection is respectfully traversed.

       Excell and Matthews do not remedy the deficiencies of Ma, ..vi.th regard to
claims 1 and 17, nor does the Examiner make such an assertion. Therefore, claims 1



                                             13
                                                                      WSOUARISTA0000198
      Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 15 of 16
                                                           Application No. 14/302,052
                                                 Attorney Docket No. 29250-002735-US


and 17 are patentable over any combination of Ma, Excell and Matthews. Due at least

to the dependence of the remaining claims on respective claims 1 and 17, Applicant

asserts that the remaining claims are also patentable.             Therefore, Applicant

respectfully requests that this art ground of rejection of these claims under 35 U.S.C.

§ 1 03 be withdrawn.



                               Allowable Subject Matter

       Applicant notes v.ith appreciation the Examiner's indication that claims 1 1- 16

and 20 are allowed, and claims 3·5, 7· 10 and 19 contain allowable subject matter.

However, Applicant asserts that all of the pending claims are patentable, for at least the

reasons argued above.




                                            14
                                                                    WSOUARISTA0000199
       Case 6:20-cv-01083-ADA Document 34-31 Filed 08/16/21 Page 16 of 16
                                                                     t\.pplk\,�.tfon No, 1 4 / 302,052
                                                         Atto.n1ey DcH::1<:.x�t No, 292�:i0-002n-35-U S


                                             CONCLUSION

         "ln vie'N of the n.bove rernark�� and ,\tnend1ncnts, Applicant respectfully subrn.its

that each of the ntlections has been addressed a.nd overcon::ice , placing the p.rescnt




        Should thf'.re be any outstanding mattf�rs that need to be ro;c;<)lv<:�d in the

p:rest~nt f)ppl.k:i::1.tion, the Examiner is respectfully reqtH::t;,ted to contact the undersigned

at the telephone nurnber below;_



                      to cha.rge rx,iyment or credit �U\Y overp�\_vrnent to Deposit Account No,

0B-(Yl50 for ax,y additio.rrn.1 fees: required unckr ;3 7 C.F,R § 1 . 16 or under 37 C.F.R §

1 . 1 7 : particularly , extension of tirne fees,




                                        By




                                                P.O.. BQX 89 1 0
                                                Res.ton, Virginift 20 1 9�:i
       ,:::'7 :,
                                                1703) 668-3000
(1DY '/ CES,.l vv\V




                                                    15
                                                                               WSOUARISTA0000200
